Citation Nr: 1042738	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-16 880	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot fracture.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from April 1988 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In November 2008 and December 2009 rating decisions, the RO 
granted entitlement to service connection for PTSD and chronic 
bronchitis.  Thus, the Board no longer has jurisdiction of those 
matters.  


FINDING OF FACT

In a September 2010 statement of record, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of his appeal 
was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id.  

In the present case, in a September 2010 statement of record, the 
appellant has withdrawn his appeal and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for residuals of 
a left foot fracture is dismissed.

The appeal for entitlement to service connection for pes planus 
is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


